Citation Nr: 1308665	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  07-24 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to a service-connected left knee disability. 

2.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision.  

In a December 2010 decision, the Board reopened the issues on appeal, which had been denied and become final.  The Board then remanded these issues to the RO for further development of the evidence.

In October 2010, the Veteran testified in a personal hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

A remand is required in this case to assist the Veteran with his claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).

A detailed review of this claims file indicates that the Veteran has indicated 
receiving disability benefits from the Social Security Administration (SSA).  The information available to the Board does not state the disability or disabilities for which SSA disability benefits have been granted.  

As such, VA's duty to assist mandates that all necessary efforts be made to secure the medical records upon which the Veteran's SSA disability benefits were awarded.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (Fed. Cir. Jan. 4, 2010) (VA is required to obtain SSA records in instances when they may be relevant to the claim).

Further, the Veteran statements suggest a possible workers compensation claim may have been filed in the past (this is unclear - he appears to note a problem associated with his post-service work prior to retirement).  The Veteran should clearly indicate if he has ever filed such a claim or claims.  The Veteran's Court has recently made it clear the importance of obtaining such records. 

Furthermore, to ensure that the record is complete, VA clinical records dated from August 2011 to the present must be associated with the claims file.  See 
38 C.F.R. § 3.159(c)(2); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990) (holding that all VA treatment records that could potentially be helpful in resolving a claim must be obtained); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

In this regard, it would be of great assistance to the Board that the Veteran submit all pertinent records to the VA himself in order to expedite his case.  "Pertinent" records include any records regarding the knees or back, or any disability claims filed (VA or non-VA) regarding the knees or back. 

In addition, a review of the evidence reflects that another VA examination for an opinion regarding the etiologies of the claimed disabilities is necessary.  In July 2006, WRC, M.D. stated that the Veteran's severe left knee degenerative joint disease "certainly affected his right knee and lower spine.  This is certainly within medical probability."  Dr. WRC provided no rationale for his conclusion. 

In September 2006, the Veteran was afforded a VA orthopedic examination.  The examiner opined that osteoarthritis in one joint did not cause osteoarthritis in other joints and that therefore there was no link between the service-connected left knee disability and the claimed right knee and back disabilities.  In an addendum dated in October 2006, the VA examiner opined that there was no relationship between the Veteran's right knee and back disabilities and the service-connected left knee disability because altered gait was not a risk factor for osteoarthritis or a possible cause thereof.  

At the December 2010 Board hearing, the Veteran testified that his service-connected left knee disability caused him to stumble and indicated that he sustained a right knee injury as a result.  On VA examination in May 2003, the Veteran reported a history of stumbling due to the left knee disability as well.  He reiterated his assertion regarding stumbling on VA examination in September 2009.

Because the September/October 2006 VA examiner did not address the Veteran's stumbling as a possible cause of the right knee and back disabilities and because that examiner gave only a cursory mention to Dr. WRC's favorable opinion, another VA examination and opinion would be helpful in determining entitlement to service connection regarding the issues herein.  The examination instructions are contained in the third paragraph below.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Associate with the claims file all VA clinical records dated from August 2011 to the present.

2.  Obtain from SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  The Veteran should be asked to clearly indicate whether he has ever applied for workers compensation (even if unsuccessful).  If so, he should submit these records to the RO or provide information that would allow VA to obtain these records itself.
  
3.  Schedule a VA orthopedic examination for an opinion regarding the likely etiologies of the Veteran's right knee and back disabilities.  The examiner must opine regarding whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's right knee and/or back disabilities are related to service or proximately due to or the result of the service-connected left knee disability or whether these disabilities were aggravated by the service-connected left knee disability.

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

4.  Readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


